22 F.3d 1184
306 U.S.App.D.C. 102
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Julio C. MELIGAR.
No. 91-3178.
United States Court of Appeals, District of Columbia Circuit.
March 24, 1994.

Before:  WILLIAMS, GINSBURG, and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on appeal from the judgment of conviction in the District Court, and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).


2
Appellant was convicted on five counts of distribution of cocaine base.  On appeal, he contends that his case should have been transferred to juvenile court pursuant to 18 U.S.C. Sec. 5032, and that the District Court erroneously put the burden on him to prove that he was less than 18.


3
The District Court addressed the question of the appellant's age at two separate hearings.  The first was held on December 20, 1990, before the appellant's trial.  At the conclusion of that hearing, the District Court found that the appellant was 19 years old and hence denied his motion to transfer the case to juvenile court.  Our review of the relevant transcripts convinces us that the District Court assigned the burden of proof in this hearing to the government, as the appellant requested.  Only at the second hearing--conducted on May 9, 1991, after the jury had convicted the appellant--did the District Court indicate that the appellant bore the burden of proving his minority;  since the appellant was reviving an issue that had already been litigated, it was appropriate for the District Court to give him the burden to produce evidence justifying a reversal of the Court's earlier ruling.


4
Accordingly, it is ORDERED and ADJUDGED by the Court that the judgment of conviction from which this appeal was taken be affirmed.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a).